Citation Nr: 0611631	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-27 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from February 1968 to 
December 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied reopening the claim for service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board concluded in a December 2004 decision that new and 
material evidence sufficient to reopen the claim for service 
connection for PTSD had been presented, and remanded the 
issue for further development.  This development has not been 
accomplished nor has the RO adjudicated the reopened claim.  
Specifically, although action was undertaken by the RO to 
verify the appellants' claimed stressors, as identified by 
the Board in its remand decision, no response has yet been 
associated with the claims folder.  Also, it appears that the 
AOJ has not reviewed the evidence that has been added to the 
record.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand order, and a 
remand poses on VA a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veteran's Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Furthermore, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  After reviewing the December 2002 VCAA letter, 
the Board believes that it is inadequate since it does not 
address the effective date element.  This defect may be cured 
during remand as part of a single notice addressing all 
content notice requirements of the VCAA.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 3, 2006).

Accordingly, the case is REMANDED for the following action:

1.  To ensure that VA has met its duty to 
notify and assist obligations under the 
VCAA, the appellant should be provided 
with a corrective VCAA notice letter.  
Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, No. -1-1917 (U.S. 
Vet. App. March 3, 2006) (Hartman, No. 
02-1506); see 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002); see also 38 C.F.R. 
§ 3.159 (2005).

2.  The AOJ should review the evidence 
that has been added to the record.

3.  The AOJ should return the file to the 
examiner who conducted the March 2005 
examination report so that he may review 
the complete record.

4.  The AOJ should attempt to corroborate 
the claimed stressors through the 
appropriate channels, to include the U.S. 
Army and Joint Services Research Center 
(JSRRC) (formerly the U.S. Armed Services 
Center for Research of Unit Records).  
JSRRC should be provided with all 
pertinent information, to include copies 
of personnel records, units of 
assignment, and stressor statements.  The 
RO should specifically request JSRRC to 
verify whether in September 1969 or 
October 1969 the appellant's unit, the 
4th Infantry Division, 704th Maintenance 
Battalion, D Company, was the subject of 
rocket and mortar attack while stationed 
in Qui Nhon, South Vietnam.  The RO 
should also request JSRRC to verify 
whether the his unit, 4th Infantry 
Division, 704th Maintenance Battalion, E 
Company, was ambushed while traveling 
through the Aun Ka Pass in late 1968.  If 
these alleged stressors cannot be 
verified, that should be stated and ALL 
RESPONSES SHOULD BE ASSOCIATED WITH THE 
CLAIMS FOLDER.

5.  Thereafter, the RO should adjudicate 
the claim for service connection for 
PTSD.  If the claim remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  Thereafter, this case 
should be returned to the Board if 
necessary.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

